           Case 1:19-cv-00984-SAB Document 28 Filed 08/25/20 Page 1 of 1



1
2
3                                     UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5    REGINALD JOHNSON,                                  )   Case No.: 1:19-cv-00984-SAB (PC)
                                                        )
6                     Plaintiff,                        )
                                                        )   ORDER DIRECTING CLERK OF COURT TO
7             v.                                            CLOSE CASE AND ADJUST THE DOCKET TO
                                                        )
                                                            REFLECT VOLUNTARY DISMISSAL
8                                                       )   PURSUANT TO RULE 41(a) OF THE FEDERAL
     STUART SHERMAN, et al.,
                                                        )   RULES OF CIVIL PROCEDURE
9                                                       )
                      Defendants.                       )   (ECF Nos. 25, 27)
10                                                      )
11            Plaintiff Reginald Johnson is appearing pro se and in forma pauperis in this civil rights action
12   pursuant to 42 U.S.C. § 1983.
13            On August 14, 2020, Plaintiff filed a motion to dismiss this action with prejudice. (ECF No.
14   25.) On August 24, 2020, Defendants filed a stipulation concurring in Plaintiff’s request for dismissal
15   with prejudice. (ECF No. 27.)
16            In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.
17   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed
18   with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk of the Court is
19   HEREBY ORDERED to CLOSE the file in this case and adjust the docket to reflect voluntary
20   dismissal of this action with prejudice pursuant to Rule 41(a).
21
22   IT IS SO ORDERED.
23
     Dated:        August 25, 2020
24                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                            1
